          Case 3:19-cv-00247-SRU Document 43 Filed 05/27/20 Page 1 of 1


                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


CONNECTICUT PARENTS UNION,

                        Plaintiff,                      Case No. 3:19cv247 (SRU)

              v.

DIANNA WENTZELL, ALLAN B. TAYLOR,
NED LAMONT AND WILLIAM TONG,

                     Defendants.


                                          JUDGMENT


       This matter came on before the Honorable Stefan R. Underhill, United States District

Judge, as a result of Defendants’ Motion to Dismiss (Doc. #31); and

       The Court having considered the full record of the case including applicable principles

of law, on May 26, 2020, entered a ruling granting the motion; it is therefore

       ORDERED, ADJUDGED and DECREED that Judgment is entered for all named

defendants against the plaintiff and the case is closed.

       Dated at Bridgeport, Connecticut, this 27th day of May, 2020.


                                                        ROBIN D. TABORA, CLERK

                                                        By:    /s/
                                                              Susan Imbriani
                                                              Deputy Clerk
EOD: 5/27/20
